 



Exhibit 10.3
EMS TECHNOLOGIES, INC.
OFFICERS’ DEFERRED COMPENSATION PLAN
(As Amended And Restated May 19, 2006,
Effective as of January 1, 2005)
ARTICLE I
INTRODUCTION AND ESTABLISHMENT
          EMS Technologies, Inc. (the “Company”) hereby amends and restates the
EMS Technologies, Inc. Officers’ Deferred Compensation Plan (the “Plan”) which
benefits certain management employees of the Company. The Plan was originally
adopted by the Company’s Board of Directors (the “Board”) on, and was effective
as of, November 13, 2003. The Plan, as amended and restated, is effective as of
January 1, 2005.
ARTICLE II
DEFINITIONS
          When used in this Plan, the following terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:
     2.1 “Account” means the records maintained by the Plan Administrator to
determine each Participant’s interest under this Plan. Such Account may be
reflected as an entry in the Employer’s records, or as a separate account under
any trust established to provide benefits under the Plan, or as a combination of
both. The Plan Administrator may establish additional subaccounts as it deems
necessary for the proper administration of the Plan.
     2.2 “Beneficiary” means the person or persons last designated in writing by
a Participant to receive the amount in his or her Account in the event of such
Participant’s death; or if no designation shall be in effect at the time of a
Participant’s death or if all designated Beneficiaries shall have predeceased
the Participant, then the Beneficiary shall be such Participant’s surviving
spouse, if any, and if none, the Participant’s estate.
     2.3 “Compensation” with respect to any Plan Year means (i) all salary paid
during such year in accordance with the Employer’s normal payroll practices, and
(ii) all bonus and other cash compensation earned during or in respect of
services provided during such Year, regardless of whether paid during or
subsequent to such Year.
     2.4 “Disability” means the Participant has been determined to be disabled
by the Plan Administrator based upon the information provided to it and in a
manner consistent with Section 409A.

 



--------------------------------------------------------------------------------



 



     2.5 “Election Form” means the form prescribed by the Plan Administrator on
which a Participant may specify the amount of his or her Compensation that is to
be deferred pursuant to the provisions of Article III, and the times and form of
payment pursuant to Article IV.
     2.6 “Employer” means the Company and each direct or indirect wholly owned
subsidiary of the Company that is the employer of a Participant.
     2.7 “Officer” means any employee of the Company or any direct or indirect
wholly owned subsidiary of the Company who holds a title, at either the Company
or divisional level, of vice president or higher, controller or general counsel.
     2.8 “Participant” means any eligible Officer who has satisfied the
requirements for participation in this Plan and who has an Account.
     2.9 “Plan Administrator” means the committee or individual appointed
pursuant to the provisions of this Plan to administer the Plan. In the absence
of such appointment, the Company shall be the Plan Administrator.
     2.10 “Plan Year” means the calendar year.
     2.11 “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and rulings thereunder, including any
transition rules.
     2.12 “Unforeseeable Emergency” means a severe financial hardship of the
Participant as defined in Section 409A.
ARTICLE III
PARTICIPATION
     3.1 Eligibility to Participate. Each Officer shall be eligible to
participate in the Plan and shall become a Participant upon completion of the
Election Form provided for in Section 3.3 below. A Participant shall continue to
be eligible to participate in the Plan for so long as he or she shall continue
to be an Officer.
     3.2 Deferral Election. Each Participant may elect to defer under the Plan
any whole percentage of his or her Compensation (but not less than 10 % of the
Compensation to which the election pertains), in the manner described in
Section 3.3. The amount deferred by the Participant shall be deducted each pay
period in which the Participant has Compensation during his period of
participation in the Plan, but the Participant shall nonetheless be responsible
for FICA, Medicare and other applicable taxes required at the time to be
withheld by the Employer.
     3.3 Time and Manner of Election. An eligible Officer desiring to become a
Participant shall complete an Election Form indicating the percentage or dollar
amount of Compensation with respect to a Plan Year to be deferred under the
Plan. Such election may be separately stated with respect to salary, bonus or
other forms of cash compensation. Such election must be made prior to the period
of service for which the subject Compensation would otherwise be payable, but in
any event prior to the beginning of such Plan Year (or within 30

2



--------------------------------------------------------------------------------



 



days of his or her initial eligibility to participate), except that an election
with respect to incentive compensation payable under the Company’s Executive
Annual Incentive Compensation Plan, or its Senior Management Annual Incentive
Compensation Plan, may be made not later than June 30 of the year to which the
potential incentive compensation pertains if: (i) such incentive compensation
qualifies as “performance-based compensation” under Section 409A; (ii) the
specified performance criteria are not substantially certain to be met at the
time of such election; and (iii) the determination of whether any subjective
performance criteria are met is made by the Compensation Committee or Chief
Executive Officer, as applicable, and must be based on the performance of the
Participant, a group or business unit including the Participant, or the Company.
     The deferral election or elections, as applicable, for an Officer who is a
Participant for a Plan Year shall remain in effect for each succeeding Plan Year
until a new applicable Election Form is properly submitted. A Participant may
not, after the applicable election date, discontinue his or her election to
participate or change the percentage of Compensation he or she has elected to
defer for a Plan Year.
          The Participant shall designate on the Election Form (or on a separate
form provided by the Plan Administrator) a Beneficiary to receive payment of
amounts in his or her Account in the event of death.
ARTICLE IV
INTEREST OF PARTICIPANTS
     4.1 Accounting for Participants’ Interests.
(a) Deferrals. Each Participant’s Account shall be credited with the amounts of
Compensation deferred by the Participant under this Plan, for each pay period
during which he or she is a Participant. The timing and manner in which amounts
are credited to Participants’ Accounts under this Plan shall otherwise be
determined by the Employer and the Plan Administrator in their discretion.
(b) Account Interest. The Participant’s Account shall be credited with interest,
compounded semi-annually, at the prime rate for commercial borrowers specified
by SunTrust Bank in effect on the first day of each calendar quarter, except
that (i) a Participant may agree with respect to any particular category of
Compensation deferred under the Plan that no, or a lesser amount of, interest
shall be credited with respect thereto, and (ii) no interest shall accrue or be
payable after the Participant ceases to be an employee of the Company or a
direct or indirect wholly owned subsidiary, unless as a result either of
retirement with the consent of the Employer or of a disability (as determined by
the Plan Administrator).
     4.2 Vesting of a Participant’s Account. A Participant’s interest in the
value of his or her Account shall at all times be 100% vested and
nonforfeitable.

3



--------------------------------------------------------------------------------



 



     4.3 Distribution of a Participant’s Account. A Participant’s Account shall
be distributed as provided in this Section 4.3.
(a) Date Specified in Participant’s Election. Each Participant may, at the time
of making a deferral election for the year, designate the date or dates on which
amounts deferred as a result of such election (together with interest earned
thereon) shall be distributed. No such distribution shall be made for over a
period exceeding ten years, nor commence sooner than two years after the Plan
Year of the deferral, provided that all distributions must be completed not
later than ten years following the Participant’s termination of employment. Any
amount credited to the Participant’s Account remaining unpaid 10 years after
termination of employment shall automatically be paid to the Participant in a
lump sum as soon as practical after such date. Separate dates may be specified
for deferrals of salary, bonus or other forms of cash compensation. Any such
designation of a payment date for deferrals for a year may be changed on one
occasion to further defer the distribution date (“Further Deferral Election”) by
submission of a revised Election Form. To be effective, the Further Deferral
Election (i) must be submitted at least 12 months prior to the date of the first
scheduled payment; (ii) must defer the scheduled payment date for at least
5 years (except in the event of Disability or death) and (iii) will not be given
effect until at least 12 months after the date the election is made.
(b) Retirement or Other Termination of Employment. In the event the Participant
retires or otherwise terminates employment, the amount credited to his or her
Account shall be paid to such Participant in a lump sum, unless the Participant
shall have designated at the time of his or her initial enrollment, or in not
more than one Further Deferral Election meeting the requirements in (a) above,
that payment be made in substantially equal annual installments over a period of
years (not to exceed ten).
Payment shall be made or shall commence as soon as practical after such
retirement or other termination of employment; provided, however, the
Participant may elect to delay the commencement of payment until the date
specified on the Election Form (subject to the requirements of paragraph
(a) above), if such election to defer payment is made at the time of his or her
initial enrollment or thereafter on one occasion as a Further Deferral Election
meeting the requirements in (a) above; and provided, however, if the Participant
is or could likely be considered a Key Employee (within the meaning of
Section 409A as determined by the Plan Administrator), distributions to such
Participant may not be made before the date which is 6 months after the date of
the Participant’s termination of employment (or, if earlier, the date of death
of the Participant), and any distribution that would otherwise be payable before
the 6-month anniversary shall be delayed and shall be paid within 30 days
following such 6-month anniversary.
(c) Death of Participant. In the event of the death of a Participant (whether
before or after termination of employment), distribution of the balance credited
to

4



--------------------------------------------------------------------------------



 



his or her Account as of the date of death shall be made to his or her
Beneficiary(ies) in a lump sum, as soon as practical thereafter.
(d) Change in Control. In the event that a change in control of the Company
shall occur without the approval of a majority of the members of the Board
having no affiliation with, and not nominated or otherwise designated for
membership on the Board by, the party or parties acquiring control, the balances
credited to the Account of each Participant shall be distributed to him or her
as soon as practicable thereafter in a lump sum. For these purposes a “change in
control” shall be deemed to have occurred if any person or group (as such terms
are defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), becomes the holder of more than 50% of the outstanding shares of the
Company’s voting common stock, provided however, that the occurrence of a
“change in control” shall be determined in a manner consistent with
Section 409A.
     4.4 Early Distributions. Except as expressly provided in this Section 4.4,
no payment of benefits shall be made under this Plan prior to the distribution
date established pursuant to Section 4.3 above. A Participant who suffers an
Unforeseeable Emergency may file a written request with the Plan Administrator
for distribution of all or a portion of the amount credited to his or her
Account. The Plan Administrator shall have sole discretion to determine whether
to grant a Participant’s hardship request and the amount to distribute to the
Participant. The Plan Administrator shall not authorize distribution of an
amount in excess of that reasonably necessary to alleviate the hardship, after
consideration of both taxes owed on the distribution and other financial
resources available to the Participant. Any Participant who receives a hardship
distribution shall not be eligible to make additional deferrals of Compensation
to the Plan for a period of 12 months immediately following the date of the
distribution. If such Participant becomes eligible under the preceding sentence
prior to the last day of a Plan Year, he or she must elect to participate within
30 days of the date he becomes so eligible, and may not again become a
Participant until the first day of the immediately following Plan Year.
ARTICLE V
PLAN ADMINISTRATOR
     5.1 Action. If a committee serves as the Plan Administrator, it may take
action with or without a meeting of committee members; provided, however, that
any action shall be taken only upon the vote or other affirmative expression of
a majority of the committee members qualified to vote with respect to such
action. No member of any such committee, nor the appointed individual, may
participate in any decision that solely affects his or her own Account. The Plan
Administrator shall maintain records of the Plan Administrator’s proceedings and
other records and documents pertaining to the administration of the Plan.

5



--------------------------------------------------------------------------------



 



     5.2 Right and Duties. The Plan Administrator shall administer and manage
the Plan and shall have all powers necessary to accomplish that purpose,
including (but not limited to) the following:

  i.   To construe, interpret, and administer the Plan;     ii.   To make
allocations and determinations required by the Plan, and to maintain records
regarding Participants’ Accounts;     iii.   To compute and certify to the
Employer the amount and kinds of benefits payable to Participants or their
Beneficiary(ies), and to determine the time and manner in which such benefits
are to be paid;     iv.   To authorize all disbursements by the Employer
pursuant to the Plan;     v.   To maintain (or cause to be maintained) all the
necessary records of the administration of the Plan;     vi.   To make and
publish such rules for the regulation of the Plan as are not inconsistent with
the terms hereof;     vii.   To delegate to other individuals or entities from
time to time the performance of any duties or responsibilities hereunder; and  
  viii.   To hire agents, accountants, actuaries, consultants and legal counsel
to assist in operating and administering the Plan.

          The Plan Administrator shall have the exclusive discretionary
authority to construe and to interpret the Plan, to decide all questions of
eligibility for benefits, and to determine the amount and manner of payment of
such benefits, and its decisions on such matters shall be final and conclusive
on all parties; provided, however, that all such determinations and decisions
shall be consistent with and subject to Applicable Regulations and the express
provisions of the Plan.
     5.4 Compensation, Indemnity and Liability. The Plan Administrator shall
serve as such without bond and without compensation for services hereunder. All
expenses of the Plan and the Plan Administrator shall be paid by the Company. If
the Plan Administrator is a committee, no member of the committee shall be
liable for any act or omission of any other member of the committee, nor for any
act or omission on his or her own part excepting willful misconduct. The Company
shall indemnify and hold harmless the Plan Administrator and each member of the
committee, if any, against any and all expenses and liabilities, including
reasonable legal fees and expenses, arising out of membership on the committee,
excepting only expenses and liabilities arising out of his or her own willful
misconduct.
     5.5 Taxes. If the whole or any part of any Participant’s Account shall
become liable for the payment of any estate, inheritance, income or other tax
which the Employer shall be required to pay or withhold, the Employer shall have
the full power and authority to withhold and pay such tax out of any monies or
other property in its hand for the account of the

6



--------------------------------------------------------------------------------



 



Participant whose interests hereunder are so liable. The Employer shall provide
the Participant notice of such withholding. Prior to making any payment, the
Employer may require such releases or other documents from any lawful taxing
authority as it shall deem necessary.
ARTICLE VI
CLAIMS PROCEDURE
     6.1 Claims for Benefits. If a Participant or Beneficiary(ies) (hereafter,
“Claimant”) does not receive timely payment of any benefits which he or she
believes are due and payable under the Plan, he or she may make a claim for
benefits to the Plan Administrator. The claim for benefits must be in writing
and addressed to the Plan Administrator or to the Company. If the claim is
denied, the Plan Administrator shall notify the Claimant in writing within
90 days after the Plan Administrator initially received the benefit claim.
However, if special circumstances require an extension of time for processing
the claim, the Plan Administrator shall furnish notice of the extension to the
Claimant prior to the termination of the initial 90-day period and such
extension shall not exceed one additional, consecutive 90-day period. Any notice
of a denial of benefits shall advise the Claimant of the basis for the denial,
any additional material or information necessary for the Claimant to perfect his
or her claim, and the steps which the Claimant must take to have the claim for
benefits reviewed.
     6.2 Appeals. Each Claimant whose claim for benefits has been denied may
file a written request for a review of his claim by the Plan Administrator. The
request for review must be filed within 60 days after receipt of the written
notice denying the claim. The decision of the Plan Administrator will be made
within 60 days after receipt of a request for review and shall be communicated
in writing to the Claimant. Such written notice shall set forth the basis for
the Plan Administrator’s decision. If there are special circumstances that
require an extension of time for completing the review, the Plan Administrator’s
decision shall be rendered not later than 120 days after receipt of a request
for review.
ARTICLE VII
AMENDMENT AND TERMINATION
     7.1 Amendments. The Board shall have the right in its sole discretion to
amend this Plan in whole or in part at any time, and all Participants shall be
bound thereby; provided, however, that no such amendment shall reduce either the
amounts credited at that time to any Participant’s Account or the interest to be
paid on such amounts prior to their distribution in accordance with each
Participant’s elections then in effect.
     7.2 Termination of Plan. The Company expects to continue the Plan, but does
not obligate itself to do so. The Company reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, for any reason (including a
change, or an impending change, in the tax laws of the United States or any
state thereof). Termination of the Plan shall be binding on all Participants,
but in no event may such termination reduce the amounts credited at that

7



--------------------------------------------------------------------------------



 



time to any Participant’s Account, or the interest to be paid on such amounts
prior to their distribution. If, upon Plan termination, the Company also
terminates all other arrangements that would be aggregated with the Plan under
Section 409A and the Company does not within five years following the date of
termination adopt any other arrangements that would be aggregated with the Plan
under Section 409A, the Plan Administrator shall direct the payment of the
Participants Accounts. Such payments shall be made in a lump sum and shall not
be made earlier than 12 months after the date of termination of the Plan (unless
the Participant is otherwise entitled to a distribution during such period) and
shall be completed within 24 months after the date of termination.
ARTICLE VII
MISCELLANEOUS
     8.1 Limitation on Participant’s Rights. Participation in the Plan shall not
give any Participant the right to be retained in the Company’s employ or any
right or interest in the Plan or any assets of the Company other than as herein
provided. The Company and each Employer reserve the right to terminate the
employment of any Participant without any liability for any claim against the
Company under the Plan, except to the extent provided herein.
     8.2 Benefits Unfunded. The benefits provided by the Plan shall be unfunded.
All amounts payable hereunder shall be paid from the general assets of the
Company or Employer, and nothing contained herein Plan shall require the Company
or Employer to set aside or hold in trust any amounts or assets for the purpose
of paying benefits to Participants. This Plan shall create only a contractual
obligation on the part of the Company or Employer, and Participants shall have
the status of general unsecured creditors of the Company or Employer with
respect to amounts of Compensation they defer hereunder or any other obligation
of the Company or Employer to pay benefits pursuant hereto. Any funds available
to pay benefits pursuant to the Plan shall be subject to the claims of general
creditors of the Company or Employer, and may be used for any purpose by the
Company or Employer.
          Notwithstanding the preceding paragraph, the Company or Employer may,
with the approval of the Board, at any time transfer assets to a trust
established under the laws of a jurisdiction within the United States, for
purposes of paying all or any part of its obligations under the Plan. However,
such transferred amounts shall remain subject to the claims of general creditors
of the Company or Employer to the extent specified in, and in accordance with
the terms of, such trust. To the extent that assets are held in the trust when a
Participant’s benefits under the Plan become payable, the Plan Administrator
shall direct the trustee to make trust assets available to pay such benefits to
the Participant. Any payments made to a Participant or Beneficiary(ies) from
such trust shall relieve the Company and Employer from any further obligations
under the Plan only to the extent of such payment.
     8.3 Other Plans. The Plan shall not affect the right of any Officer or
Participant to participate in and receive benefits under and in accordance with
the provisions of any other benefit plans which are now or hereafter maintained
by the Employer, unless the terms of such other benefit plan or plans
specifically provide otherwise.

8



--------------------------------------------------------------------------------



 



     8.4 Receipt or Release. Any payment to a Participant in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Plan Administrator and the Company, and the Plan
Administrator may require such Participant, as a condition precedent to such
payment, to execute a receipt and release to such effect.
     8.5 Governing Law. The Plan shall be construed, administered, and governed
in all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.
If any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.
     8.6 Employers. Each Employer shall be the primary obligor with respect to
the Plan benefits that are owed to a Participant who is employed by the
Employer, and if a trust is established pursuant to Section 8.2, such Employer
shall make contributions to the trust on behalf of the Participants that it
employs.
     8.7 Gender, Tense, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings are
inserted for convenience of reference only and are not considered in the
construction of the provisions hereof.
     8.8 Nonalienation of Benefits. The amounts credited to the Account of a
Participant shall not (except as provided in Section 5.5) be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
any benefits payable hereunder, including, without limitation, any assignment or
alienation in connection with a separation, divorce, child support or similar
arrangement, shall be null and void and not binding on the Plan or the Company
or Employer.
     8.9 Conformance with Section 409A. At all times during each Plan Year, this
Plan shall be operated in accordance with the requirements of Section 409A. Any
action that may be taken (and, to the extent possible, any action actually
taken) by the Plan Administrator or the Company shall not be taken (or shall be
void and without effect), if such action violates the requirements of
Section 409A. Any provision in this Plan document that is determined to violate
the requirements of Section 409A shall be void and without effect. In addition,
any provision that is required to appear in this Plan document in accordance
with Section 409A that is not expressly set forth shall be deemed to be set
forth herein, and the Plan shall be administered in all respects as if such
provision were expressly set forth.

9